Citation Nr: 1615941	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and V.W. (an observer)


ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty from December 1984 to October 1986.  He also had a period of Active Duty for Training (ACDUTRA) from October 1989 to March 1990, and subsequent active duty in participation of Operation Desert Storm/Shield from January 1991 to May 1991.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified in August 2013 at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Board remanded the claim in March 2104 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The electronic files contain the March 2016 Post-Remand Brief.  However, the remaining documents contained in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  That said, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have right ear hearing loss as defined by VA regulation.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in June 2008 of VA's duty to assist him in substantiating his service connection claim, and the effect of this duty upon his claim.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  See Dingess, supra.  This letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2008.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with his physical claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements, representative argument, and provided testimony at the 2013 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Additionally, as this matter has been remanded and the development ordered by the Board has been completed sufficiently so that the claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Although the Board requested private treatment records and they were obtained in June 2014, these records reference audiograms that were not included in the private record submitted by the provider.  But these records reference the findings of the audiograms, and as there is a 2014 audiogram that does contain the audiogram values, the Board finds there is no prejudice to the Veteran in not requesting the audiogram results.  This is so, particularly as the RO requested all available records and these were the only records produced.  The Board finds that there has been substantial compliance.  

Here, the Veteran was afforded VA compensation examinations in September 2008 and June 2014, to assist in determining whether he has hearing loss attributable to military service.  The medical opinions are adequate, as they reflect a full review of all medical and other evidence of record and are supported by sufficient explanation.  The Veteran has not alleged any prejudice caused by a deficiency in the most recent 2014 examination, so there is adequate medical evidence of record to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. 

Law and Analysis

The Veteran seeks service connection for right ear hearing loss that he contends is directly related to excessive noise exposure during service.  See VA Form 21-4138, Statement in Support of Claim, dated July 22, 2008 and August 2013 Board Hearing Transcript.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is an organic disease of the nervous system, it is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board finds that the Veteran was exposed to noise in service.  Service treatment records include an in-service reference audiogram conducted following exposure in noise duties.  Thus, the Veteran's report of military noise exposure is credible and consistent with the circumstances of his service, and the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2014).  Therefore, the next question is whether there is a current disability of right ear hearing loss for VA purposes.

Service treatment records contain several audiograms, including at separation in 1991, which indicate some degree of hearing loss in the right ear, but the hearing thresholds, do not meet the criteria for hearing disability (by VA standards) under 38 C.F.R. § 3.385.  See in-service audiograms, dated in January 1984, April 1985, August 1986, March 1989, and March 1991.  There is also no medical evidence suggesting that right ear sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2015).  In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time following service separation.  See VA Form 21-526, received in June 2008.  

The next relevant clinical records are a series of annual audiograms starting in 2006.  At that time the Veteran began work at a mechanical plant as a commodity meat grinder with the United States Department of Agriculture (USDA).  A baseline audiogram in July 2006, revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
05
15
35

Department of Health and Human Service records from 2008, 2009, 2010, 2012, and 2013 indicate that audiograms were conducted in those years, and hearing loss was present, but there was no a new standard threshold shift.  

The most recent employment audiogram in April 2014 revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
25
25

Although these results show the Veteran exhibited auditory thresholds of 25 decibels at almost every frequency, these elevated thresholds are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.

In a September 2008VA examination, the Veteran reported military noise exposure from trucks, armored personnel carrier, generators, and some aircraft.  He also noted civilian occupational noise exposure from his work in a beef plant and recreational noise exposure from shooting.  Audiometric testing provided pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
10
05

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These hearing thresholds do not meet the criteria of disability under VA regulations.  See 38 C.F.R. § 3.385 for the right ear.

Likewise, when examined by VA in June 2014, audiometric testing showed pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
25
20

Speech audiometry revealed speech recognition ability of 100 percent.  

The Board finds that there is no current right ear hearing loss disability, according to the requirements of 38 C.F.R. § 3.385.  Although post-service VA and private audiological examinations have indicated some right ear diminished hearing, meaning, as defined by Hensley, a greater than 20-decibel loss in some frequencies, he still does not have sufficient hearing loss according to VA regulations to be recognized as a ratable disability for compensation purposes.  In other words, these findings do not show a puretone threshold in any relevant frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  

The audiology tests indicate that there is no right ear hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Absent evidence of a present hearing loss disability, or at the very least a showing of this required disability at some point since the filing of this claim, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of a present disability, there can be no valid claim). 

Consideration has been given to the Veteran's assertions that he has right ear hearing loss disability for VA purposes related to military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons not competent to diagnose certain complex internal processes, such as cancer).  The Veteran is competent to report noise exposure and diminished hearing during and since service.  However, diminished hearing is not synonymous with a hearing loss disability for VA purposes and he is not competent to diagnose hearing loss or to opine that it meets the criteria for qualification as a disability for VA purposes.  Such an assessment is not simple in nature and in this case, requires specific audiometric testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's assertions are entitled to less probative weight in the face of the remaining evidentiary record.

Accordingly, the preponderance of the evidence is against service connection for right ear hearing loss and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Veteran is seeking to establish service connection for left ear hearing loss that he asserts had its onset during his military service.  Although the Board has conceded in-service noise exposure, the evidence currently of record is insufficient to decide this claim, so further evidentiary development is needed.  

Although his entrance audiogram in January 1984 shows some degree of left ear diminished hearing at 3000 and 4000 Hz, the hearing thresholds do not meet the criteria for hearing disability  under 38 C.F.R. § 3.385.  Audiometric testing was accomplished and the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
30
35

Moreover, an April 1985 reference audiogram, conducted following noise exposure in noise duties, again indicated clinically normal hearing in the left ear.  At that time audiometric testing showed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
25
20

However changes in audiometric results in August 1986, showed the Veteran exhibited auditory thresholds greater than 26 decibels across at least three frequencies.  Thus he had disabling levels of left ear hearing loss under the criteria of 38 C.F.R. § 3.385.  On testing pure tone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
25
30

However when examined in March 1989, the Veteran's left ear hearing had returned to baseline with results largely consistent with the hearing thresholds shown in his previous 1985 reference audiogram, four years earlier.  In fact these results show improvement in auditory thresholds in each of the frequencies from 1000 to 4000 Hz when compared to his January 1984 service enlistment examination.  On testing pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
20
15

The final in-service audiometric examination in March 1991, just prior to service discharge, shows some degree of left ear hearing loss at 500 and 4000 Hz, but do not meet the criteria for hearing disability (by VA standards) under 38 C.F.R. § 3.385.  Audiometric testing was accomplished and the puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
20
30

Post-service records show that a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385) was first documented in July 2006, when the Veteran began work at a mechanical plant with the USDA and participated in a hearing conservation program, including annual audiometry.  A baseline audiogram at that time revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
40
45

When examined by VA in September 2008, the Veteran reported military noise exposure from trucks, armored personnel carrier, generators, and some aircraft.  He noted civilian occupational noise exposure from his work in a beef plant and recreational noise exposure from shooting.  Audiometric testing confirmed current left ear hearing loss, which the audiologist concluded was less likely as not related to military noise exposure as there was no significant threshold shift from induction to separation.  Unfortunately, the Board finds that the VA opinion is of little probative value, since the audiologist failed to acknowledge the August 1986 audiogram which indicated the Veteran exhibited auditory thresholds of above 25 decibels in three frequencies.  As such there is evidence of actual hearing loss for VA purposes during service.

Additional audiometric testing in June 2014, confirmed the current left ear hearing loss, which the VA audiologist determined was "mixed" hearing loss.  Referring to service treatment records, he noted that electronic hearing testing conducted at enlistment, during service, and at discharge from reserves shows the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service.  Citing to several reports including one from the Journal of Occupational and Environmental Medicine (JOEM), the audiologist basically explained that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

Unfortunately, this VA examiner also failed to acknowledge the August 1986 audiogram and furthermore failed to explain the definition of "mixed hearing loss," including whether it is a combination of sensorineural and another type of hearing loss.  There was also no explanation as to why mixed hearing loss cannot be due to noise exposure.  Given the failure of this VA audiologist to fully consider the evidence as documented in the record, his ultimate conclusion does not assist the Board or the Veteran in resolving this claim.  

In this case, the in-service audiograms, reflecting actual left ear hearing loss for VA purposes, clearly raise significant medical questions regarding the onset of his current left ear hearing loss.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after June 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of any noise exposure, both during and after service, as well as the onset and progression of relevant symptoms.  All indicated tests and studies, including audiological testing, should be performed, and the examiner must review the results of any testing prior to completing the report.

The audiologist must provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz, as well as the speech recognition scores (Maryland CNC test).

Based on a review of the claims file, the audiologist must provide an opinion regarding whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's left ear hearing loss is causally related to his military service, to include in-service noise exposure.  The audiologist should presume that the Veteran did sustain some exposure to hazardous noise during service.  

In providing this opinion the audiologist should address the Veteran's in-service hearing examinations (January 1984, April 1985, August 1986, March 1989, and March 1991) and the June 2014 VA examiner's diagnosis of mixed left ear hearing loss.  Specifically, he/she should (a) explain the medically known or theoretical causes of "mixed" hearing loss and whether it includes, at least in part, "sensorineural" hearing loss; and (b) describe how "sensorineural" hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how "mixed" hearing loss develops, in determining the likelihood that any current mixed left ear hearing loss was caused by noise exposure in service as opposed to some other cause.

If it is the opinion of the examiner that the Veteran's current left ear hearing loss is not related to in-service noise exposure, an explanation must be provided to fully explain why the current symptoms are not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor."  The examiner should discuss the likelihood that the Veteran's current left ear hearing loss is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment in a mechanical plant or age-related issues.  

The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


